Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 9-22 are allowed.
Regarding claim 9 and dependents thereof, the prior art does not teach, “calculating a similarity degree between first environmental parameters in corrosion loss data and the second environmental parameters in the prediction request point, the corrosion loss data including: a use period of a metal material; the first environmental parameters indicating a use environment of the metal material in the use period; and a corrosion loss of the metal material in the use period; dimensionally reducing the first environmental parameters in the corrosion loss data to a latent variable taking the similarity degree into consideration; and predicting a corrosion loss of the metal material for the prediction request point based on a prediction expression constructed using the latent variable and the similarity degree.” The Office identified KR 20180047073A (herein Kim) as particularly relevant prior art, as Kim teaches a corrosion rate estimation that requires corrosion time and corrosion exposure time, at different intervals (which may be first and second environmental parameters of the present invention) as well as the six corrosion parameters listed in the description (H .sub.2 S, Cl .sup.- , Fe .sup.2+ , NH .sub.3 , pH, and flow rate). Kim further teaches reduction of dimensions to represent corrosion for modeling. However, the claimed invention requires a similarity degree and the latent variable produced from a result of the dimension reduction, and Kim does not teach this method to predict corrosion. Rather, Kim uses dimension reduction to represent a hyperplane to run through a Kriging model to predict corrosion. Independent claims 18 and 22 also feature using a similarity degree and the latent variable produced from a result of the dimension reduction to predict corrosion, so claims 18-22 are allowable for the same reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852